Citation Nr: 0931792	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-07 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for renal disease.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for residuals of a genitourinary infection and 
urethritis.

3.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active duty from March 1962 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The Veteran testified at a hearing before a Decision Review 
Officer of the RO in February 2008.  A transcript of that 
hearing is of record.


REMAND

The Veteran was scheduled to testify in a hearing before a 
Veterans Law Judge at the RO in December 2008 but failed to 
appear.  In May 2009 a Member of the Board approved the 
Veteran's request to reschedule the hearing, based on a 
finding the Veteran had shown good cause for failure to 
appear at the previously-scheduled hearing and had submitted 
a timely request to reschedule.  The Veteran has requested 
that he be afforded a videoconference hearing before the 
Board, rather than a Travel Board hearing.

Because videoconference hearings are scheduled by the RO, 
this case is REMANDED to the RO via the Appeals Management 
Center for the following action:

The RO schedule the Veteran for a 
videoconference hearing before the Board 
in accordance with the docket number of 
the Veteran's appeal.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



